              Case 2:19-cr-00035-RAJ Document 311 Filed 08/24/20 Page 1 of 1



                                                THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
     UNITED STATES OF AMERICA,                  ) No. CR19-035-RAJ
 7                                              )
                     Plaintiff,                 )
 8                                              ) ORDER GRANTING MOTION
                v.                              ) TO FILE OVERLENGTH REPLY
 9                                              )
     BARRY HORN,                                )
10                                              )
                     Defendant.                 )
11                                              )
12
13          This matter has come before the undersigned on the motion of Barry Horn to file
14   an overlength reply to the government’s response to his motion for compassionate
15   release. The Court, having considered the motion and the records herein, and finding
16   good cause,
17          IT IS NOW ORDERED that Mr. Horn’s motion to file an overlength reply
18   (Dkt. #309) is GRANTED. Mr. Horn is granted leave to file a reply regarding his
19   motion for compassionate release that does not exceed 8 pages in length.
20          DATED this 24th day of August 2020.
21
22
                                                     A
23                                                   The Honorable Richard A. Jones
                                                     United States District Judge
24
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                     1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH REPLY                                    Seattle, Washington 98101
       (Barry Horn, CR19-035-RAJ) - 1                                         (206) 553-1100
